Citation Nr: 1827983	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-03 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral Parsonage-Turner syndrome.

2.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1991 to March 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO) (which denied service connection for bilateral Parsonage-Turner syndrome and continued a 50 percent rating for PTSD), and from a March 2015 rating decision (which declined to reopen a claim of service connection for migraine headaches).  [An October 2014 rating decision increased the rating for PTSD from 50 to 70 percent effective September 29, 2009 (the date of the claim for increase).]  In July 2014, a hearing was held before a Decision Review Officer (DRO) at the RO.  In November 2017, a videoconference hearing was held before the undersigned.  Transcripts of both hearings are associated with the Veteran's record.  

The issue of service connection for Parsonage-Turner syndrome is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

On the record during the November 2017 Board hearing, prior to the promulgation of a decision in the matters, the Veteran expressed his intent to withdraw his appeals seeking service connection for migraine headaches and a rating in excess of 70 percent for PTSD; there is no question of fact or law in the matters remaining for the Board to consider.


CONCLUSION OF LAW

With respect to the claims seeking service connection for migraine headaches and an increased rating for PTSD, the criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider appeals in the matters.  38 U.S.C.§§ 7104, 7105(d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claims.  However, given the Veteran's expression of intent to withdraw his appeals, further discussion of the impact of the VCAA on these issues is not necessary. 

Legal Criteria, Factual Background and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

On the record during the November 2017 Board hearing, the Veteran indicated that he was withdrawing his appeals seeking service connection for migraine headaches and a rating in excess of 70 percent for PTSD.  There are no allegations of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider appeals in the matters.


ORDER

The appeals seeking service connection for migraine headaches and a rating in excess of 70 percent for PTSD are dismissed.


REMAND

Parsonage-Turner syndrome, also known as brachial plexopathy, is a form of peripheral neuropathy that occurs when there is damage to the brachial plexus, an area on each side of the neck where nerve roots from the spinal cord split into each arm's nerves.  See medlineplus.gov.  The Veteran has raised alternative theories of entitlement.  He contends that Parsonage-Turner syndrome manifested within one year following separation from service (and is an organic disease of the nervous system, warranting presumptive service connection as a chronic disease under 38 U.S.C.§ 1112; 38 C.F.R. § 3.309(a)).  Alternatively, the Veteran contends that the Parsonage-Turner syndrome may be due to inoculations/immunizations he received in service.  

The Veteran's service treatment records (STRs) are silent regarding injury, treatment, or diagnoses pertaining to his shoulders or neck.  On March 1993 separation examination, the Veteran's upper extremities, spine, and musculoskeletal system were normal; he denied swollen or painful joints, arthritis, rheumatism, or bursitis, bone, joint, or other deformity, and painful or "trick" shoulder.  Postservice records show that in August 1993 (approximately five months after separation from service) the Veteran sustained a right scapula injury when he struck a tree while riding a bicycle.  See December 1993 VA clinical record.  A January 1994 private neurological evaluation report notes impressions of right shoulder injury, history of right radial nerve palsy (with a wrist drop, significantly improved, nearly recovered), possibility of brachial plexus injury as the initial type of injury, and possibility of cervical radiculopathy.   [An April 2007 VA neurology record notes the Veteran's report that he began to experience left forearm and hand symptoms three to four years prior, so in approximately 2003-2004.]  

In support of his claim, the Veteran has submitted two medical statements from a treating VA neurologist, Dr. A.B.  The first, dated in September 2011, notes an impression of Parsonage-Turner syndrome with unknown etiology.  Dr. A.B. wrote, "It did begin following his military service.  Given that etiology is completely unknown, it would seem to me that it is as likely as not that it is related to military service."  In a September 2014 addendum, Dr. A.B. opined that the Veteran's Parsonage-Turner syndrome is not the result of the noted bicycle accident, as he continues to experience recurring attacks.  He reported that "some of his attacks have happened after vaccination, which is a characteristic of Parsonage Turner syndrome."  

In light of Dr. A.B.'s opinions (albeit without adequate rationale and offered in speculative terms) and that the Veteran has not been afforded a VA examination in this matter, an examination to secure a medical opinion that adequately addresses the medical questions presented is necessary.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, the evidence suggests that pertinent VA treatment records may be outstanding.  Dr. A.B.'s addendum opinion is dated September 2014 and notes that the Veteran has been a neurology patient since 2008.  The record contains VA treatment records through September 2011.  Any records of VA treatment since September 2011 are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete clinical records of all VA evaluations and/or treatment the Veteran has received for Parsonage-Turner Syndrome (shoulder disability) from September 2011 to the present.  

The AOJ should also ask the Veteran to identify all private provider(s) of evaluations or treatment he has received for shoulder disability/ Parsonage-Turner syndrome (records of which are not already associated with the record), and to provide the authorizations necessary for VA to secure the  private records of such treatment.  The AOJ should secure for the record complete clinical records from the provider(s) identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  Thereafter, the AOJ should arrange for a neurologic examination of the Veteran to ascertain the likely etiology of his Parsonage-Turner syndrome.  The entire record (including this remand and any records received pursuant to the development above) must be reviewed by the examiner in conjunction with the examination.  The examiner should provide opinions that respond to the following: 

(a)  Is Parsonage-Turner syndrome an organic disease of the nervous system?  Please provide a brief description (beyond what is noted above) of Parsonage-Turner syndrome, including any known risk factors (citation to medical literature would be helpful).   

(b)  Pease identify (based on the factual record) when the Veteran's Parsonage-Turner syndrome first manifested in each upper extremity (indicating whether the diagnoses in the separate extremities share common/or have separate and distinct etiology).  

(c)  Please opine (citing to supporting factual data) whether the Veteran's bilateral Parsonage-Turner syndrome is at least as likely as not (a 50 % or better probability) related to the Veteran's military service, including specifically any inoculations administered in service (vs. due to a postservice injury shown by the record).  

The examiner must include rationale for all opinions, citing to supporting factual data and medical literature/treatise as deemed appropriate.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


